Citation Nr: 1123276	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which denied the Veteran's claim for MGIB education benefits.  The Veteran disagreed with the RO's decision and perfected an appeal as to this issue.


FINDINGS OF FACT

The Veteran completed a program of education at a facility not approved by the Arizona State Approving Agency (SAA).


CONCLUSION OF LAW

The criteria are not met for entitlement to educational assistance under Chapter 30, MGIB.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7042, 21.7044 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

II. Eligibility for educational assistance 

A review of the record reveals that the Veteran contends he is entitled to MGIB benefits under Chapter 30, Title 38, of the United States Code, for a program of education completed at Southwest Truck Driver Training.  Evidence of record shows that this facility was not approved by the Arizona SAA, and therefore MGIB benefits were denied.  The Veteran asserts that he was neither informed of the facility's non-approval, nor the need to verify the facility's status prior to enrollment.

The Board first considers whether the Veteran is otherwise eligible for Chapter 30, MGIB educational assistance benefits.  Basic educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill or Chapter 30 benefits) provide, inter alia, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria for basic eligibility for educational assistance.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042 (2010).

A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (i); 38 C.F.R. § 21.7042(a) (1)- (2) (2010).  

The purposes of Chapter 30 educational assistance are:

(1) to provide a new educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service;

(2) to extend the benefits of a higher education to qualifying men and women who might not otherwise be able to afford such an education;

(3) to provide for vocational readjustment and to restore lost educational opportunities to those service men and women who served on active duty after June 30, 1985;

(4) to promote and assist the All-Volunteer Force program and the Total Force Concept of the Armed Forces by establishing a new program of educational assistance based upon service on active duty or a combination of service on active duty and in the Selected Reserve (including the National Guard) to aid in the recruitment and retention of highly qualified personnel for both the active and reserve components of the Armed Forces;

(5) to give special emphasis to providing educational assistance benefits to aid in the retention of personnel in the Armed Forces; and

(6) to enhance our Nation's competitiveness through the development of a more highly educated and productive work force.

38 U.S.C.A. § 3001 (West 2002).

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23) (2010).  38 U.S.C.A. § 3002(3) (West 2002); 38 C.F.R. § 21.7120.  

The Veteran had been previously determined to be eligible for Chapter 30 education benefits, as requisite service requirements have been met in this case.  As such, the issue before the Board is whether the Veteran completed a program of education approved by the Arizona SAA, and therefore qualifying for MGIB benefits.

Unfortunately, there is no evidence of record to demonstrate that Southwest Truck Driver Training has been approved by the Arizona SAA.  A Report of Approval Information, attached to the March 2010 decision, noted that this facility was not approved.  Although the Veteran was instructed to submit this denial to the facility in question, he stated that the facility refused to apply for approval because it would affect their funding.   As such, the Veteran is not eligible for MGIB benefits for completion of a program of education at Southwest Truck Driver Training.  See 38 C.F.R. § 21.7020(b)(23) (2010).

In a statement in support of his claim, the Veteran argued, eloquently and coherently, that the program he completed is comparable to other programs approved by VA, where the only differentiating factor is the lack of SAA approval.  The Veteran further argued that he was unaware of their approval status, or lack thereof, given that the school displayed stickers denoting "VA approved."  Also, the Veteran pointed out that he was never informed of this requirement during his tour of duty, to include at the point of application for MGIB education benefits specifically for this training program.

Unfortunately, even if the Veteran was not informed or was misinformed regarding eligibility requirements for MGIB benefits, the Board cannot grant his claim on that basis.  Shields v. Brown, 8 Vet. App. 346, 351 (1995).   Moreover, the Veteran's lack of understanding of the VA education benefits system does not provide a legal basis for entitlement.  While the Board is very sympathetic to the Veteran's claim, the United States Court of Appeals for Veterans Claims (Court), citing to an opinion from the U. S. Supreme Court, has held that everyone dealing with the Government is charged with knowledge of Federal statute and agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 (1991).

The Board acknowledges the Veteran's arguments in support of his claim.  However, the pertinent legal authority governing eligibility to MGIB benefits is clear and specific, and the Board is bound by such authority.  As such, the Board does not have authority to grant benefits on an equitable basis.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) (West 2002), and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, while the Board is sympathetic to the Veteran's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.

For the reasons explained above, the Veteran's claim for MGIB benefits must be denied.  This conclusion is compelled by the language of the applicable law and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)), is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


